Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2021 was filed after the mailing date of the non-final Office action on 8/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 10-13, 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a refrigerator, which including in a controller; wherein the controller is configured to: based on the sensing-on duration being less than a first preset time, determine that the driving condition is not satisfied, based on a sensing-off duration being less than a second preset time, drive the door opening device in a first driving mode among the plurality of driving modes to open one of the left door or the right door, the sensing-off duration being a duration of time of the sensing-off operation that occurs after an elapse of the first preset time, and based on the sensing-off duration being greater than the second preset time and less than a third preset time, drive the door opening device in a second driving mode among the plurality of driving modes to open another of the left door or the right door as currently amended and set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale